Filed 1/20/98 by Clerk of Supreme Court



IN THE SUPREME COURT



STATE OF NORTH DAKOTA



1998 ND 2







Andrew Rheaume,                            Petitioner and Appellant



       v.                                                        



Director, North Dakota

Department of Transportation,               Respondent and Appellee





Civil No. 970288 





Appeal from the District Court for Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.

AFFIRMED.

Per Curiam.

Robert J. Woods of Woods Legal Services, P.O. Box 178, Forest River, ND 58233, for petitioner and appellant.  Submitted on brief.

Andrew Moraghan, Assistant Attorney General, Attorney General's Office, 900 East Boulevard Avenue, Bismarck, ND 58505-

0041, for respondent and appellee.  Submitted on brief.

Rheaume v. Director, North Dakota Dep't. of Transp.

Civil No. 970288



PER CURIAM.

[¶1]	Andrew Rheaume appeals a district court judgment affirming the North Dakota Department of Transportation revocation of his driver's license for two years.  We affirm under NDRAppP 35.1(a)(5).

[¶2]	Gerald W. VandeWalle, C.J.

Herbert L. Meschke

Dale V. Sandstrom

Mary Muehlen Maring

William A. Neumann